Exhibit 99.6 FORM SPEEDWAY MOTORSPORTS, INC. 2 STOCK APPRECIATION RIGHTS AGREEMENT This Stock Appreciation Rights Agreement is entered into as of < Date Granted> between SPEEDWAY MOTORSPORTS, INC., a Delaware corporation (the “Company”), and (the “Recipient”). WHEREAS , the Company has established the Speedway Motorsports, Inc. 2013 Stock Incentive Plan pursuant to which the Company may, from time to time, grant stock appreciation rights to eligible employees and other individuals providing services to the Company and its Subsidiaries; and WHEREAS , in consideration for the Recipient’s service to the Company and/or its Subsidiaries, the Company has determined to grant the Recipient stock appreciation rights pursuant to the terms and conditions of this Stock Appreciation Rights Agreement (the “SAR Agreement”) and the Plan; NOW, THEREFORE , in consideration of the promises and the mutual covenants and agreements hereinafter set forth, the parties hereby agree as follows: 1. Definitions . For purposes of this SAR Agreement, the terms listed below have the meanings indicated. Capitalized terms not otherwise defined in this SAR Agreement have the meanings indicated in the Plan. (a) “Cause” means (i) the commission of a crime or other act or practice by the Recipient that involves dishonesty or moral turpitude and either has an adverse impact on the Company or any Subsidiary (or the reputation thereof) or is intended to result in the personal enrichment of the Recipient at the expense of the Company or any Subsidiary (whether or not resulting in criminal prosecution or conviction); (ii) the Recipient’s gross negligence or willful misconduct in respect of his or her service for the Company or a Subsidiary; or (iii) the continuous and willful failure of the Recipient to follow the reasonable directives of the Recipient’s superiors or the Company’s Board of Directors. Notwithstanding the foregoing, if the Recipient has entered into an employment agreement that is binding as of the date of the Recipient’s Termination of Service and includes a definition of “Cause,” then the definition of “Cause” in such agreement supplements the foregoing definition of “Cause” and shall also apply to the Recipient. In addition, if the Recipient’s service terminates and it is determined that the Recipient could have been terminated for Cause, such Recipient’s service shall be deemed to have been terminated for Cause. (b) “Committee” means the Compensation Committee of the Company’s Board of Directors or such other committee that is designated by the Board of Directors to administer the Plan. In the event that no such Committee exists or is appointed, “Committee” refers to the Company’s Board of Directors. (c) “Common Stock” means the Common Stock, par value $.01 per share, of the Company. (d) “Disability” means the permanent and total disability of the Recipient, determined in accordance with the Plan. (e)“ Initial Value ” means the initial value assigned to each SAR as set forth in Section 2 of the SAR Agreement. (f) “Involuntary Termination Without Cause” means the dismissal of, or the request for the resignation of, the Recipient either (i) by court order, order of any court-appointed liquidator or trustee of the Company, or the order or request of any creditors’ committee of the Company constituted under the federal bankruptcy laws, provided that such order or request contains no specific reference to actions or omissions that would constitute Cause; or (ii) by a duly authorized corporate officer of the Company or any Subsidiary or by the Company’s Board of Directors, for any reason other than for Cause. (g) “SAR” means a stock appreciation right granted to the Recipient pursuant to this SAR Agreement. (h) “SAR Agreement” means this Stock Appreciation Rights Agreement between the Company and the Recipient. (i) “SAR Period” means the period beginning on the date of this SAR Agreement and ending at the close of business years from the date of this SAR Agreement. (j) “Recipient” means the person to whom the SAR is granted and, as applicable, the estate, personal representative, beneficiary or other person to whom the SAR may be transferred pursuant to this SAR Agreement by will or the laws of descent and distribution. (k)
